Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.




Response to Arguments

Applicant's arguments with respect to claims 1-4, 6-13 and 15 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8 and 12 recites the limitation, “allow tilting the flexible display with respect to the
enclosure”. However, the specification and the drawings fail to describe “tilting”. 

Therefore, the independent and dependent claims fail to comply with the written description requirement.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 12 and the specification fails to define tilting and thus rendering the claim indefinite.  The dependent claims are also indefinite based on their dependency to the independent claims.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20150340004 A1) in view of Meng (US 20160224067 A1) in further view of Kwak (US 10241542 B2) and Heo et al. (US 9844152 B2).

As to Claims 1 and 8: 
Pang et al discloses an electronic device (Pang, see Abstract, where Pang discloses a flexible display device is disclosed which includes: a display unit; a support unit configured to selectively support the display unit; a connection unit configured to attach together one edge of the display unit and one edge of the support unit; and a driving unit connected to the other edge of the display unit and the other edge of the support unit and configured to control a plurality of operations. The plurality of operations includes a first operation, which allows the display unit and the support unit to come in contact with each other and to maintain a relatively flattened state of the display unit, and a second operation which enables the display unit and the support unit to be separated from each other for stowage) comprising: an enclosure (Pang, see 600 in figure 9); a flexible display (Pang, see 10 in figure 9 and paragraph [0140], where Pang discloses that FIG. 9 is a perspective view showing a flexible display device)  deployable from the enclosure (Pang, see figures 8A and 8B and paragraph [0146], where Pang discloses that during one of the roll-out or roll-in operations described in FIGS. 4A and 4B, the display unit 10 and the support unit 20 of the flexible display device are rolled out along an upward direction with respect to the cover 500 or rolled in along a downward direction with respect to the cover 500), a mechanism to autonomously deploy and retract the flexible display within the enclosure (Pang, see 50, 60, 250 and 260 in figures 8A and 8B); and a supporting structure to reinforce the flexible display when deployed from the enclosure (Pang, see 20 in figure 2 and paragraph [0064], where Pang discloses that the support unit 20 is used to selectively support the display unit 10. In detail, the support unit 20 comes in close contact with the display unit 10 and is offset by the restoring force of the display unit 10 when the display device 10 is rolled out by the driving unit 40. As such, the display unit 10 can maintain a relatively flattened state. To this end, the support unit 20 preferably has the same shape as the display unit 10), wherein the mechanism comprises a spool, wherein the flexible display is wound on the spool when the mechanism is to retract the flexible display within the enclosure (Pang, see 50, 60, 250 and 260 in figures 8A and 8B).
 Pang differs from the claimed subject matter in that Pang does not explicitly disclose wherein a viewing angle of the flexible display with respect to the enclosure is adjustable and wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool and a torqued hinge to maintain the viewing angle of the flexible display when the
flexible display is deployed and allow tilting the flexible display with respect to the enclosure to adjust the viewing angle of the flexible display with respect to the enclosure when the flexible display is deployed. However in an analogous art, Meng discloses wherein a viewing angle of the flexible display with respect to the enclosure is adjustable (Meng, see paragraph [0041], where Meng discloses that since the flexible substrate of the flexible display 2 is a metal sheet which can be curved, the unfolding extent of the flexible display 2 can be adjusted, and when the display 2 is adjusted for a proper viewing angle, the display 2 can be supported by a frame or other means for positioning it and then be operated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang with Meng. One would be motivated to modify Pang by disclosing wherein a viewing angle of the flexible display with respect to the enclosure is adjustable as taught by Meng, and thereby convenient for transporting and carrying (Meng, see paragraph [0004]). It is noted that in regards to claim 8, Pang also discloses detecting a button press on an enclosure of an electronic device; upon detection of the button press (Pang, see 650 in figure 9 and paragraph [0147], where Pang discloses that if the driving unit included in the flexible display device 1000 is an automatic driving unit shown FIGS. 3 and 5, one of the roll-in or roll-out operations of the display unit 10 can be performed by touching a button 650 which is disposed on a front surface of the housing 600). Meng does not explicitly disclose wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool a torqued hinge to maintain the viewing angle of the flexible display when the flexible display is deployed and allow tilting the flexible display with respect to the enclosure to adjust the viewing angle of the flexible display with respect to the enclosure when the flexible display is deployed.
However in an analogous art, Kwak discloses wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool.

    PNG
    media_image1.png
    432
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    792
    606
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    420
    297
    media_image3.png
    Greyscale

wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool as taught by Kwak, and thereby providing an appropriate flexible display device having improved changed shape (Kwak, see column 1 lines 45-46). Kwak does not explicitly disclose a torqued hinge to maintain the viewing angle of the flexible display when the flexible display is deployed and allow tilting the flexible display with respect to the enclosure to adjust the viewing angle of the flexible display with respect to the enclosure when the flexible display is deployed.
However in an analogous art, Heo discloses a torqued hinge (Heo, see torqued hinges 152 in figures 17 and 18 column 12 lines 50-67, where Heo discloses that the upper and lower links 73a and 73b were configured as a single link, as illustrated in FIG. 17(a). Accordingly, when an external force F was applied to one side of the display panel, the angle HRA between the upper and lower links 73a and 73b on that side became distorted. Accordingly, the angle HRA between the upper and lower links 73a and 73b differed between the two hinges. In this case, one side of the display panel became slanted as illustrated in FIG. 17(b), a force applied to hinges 152 in figure 18 teaches or suggest a torqued hinge. It is also noted that hinge 137 in figure 17C when zoomed in as shown in 137, 143 in figure 33 and 143 in figures 29a and 29b and column 18 lines 14-36, where Heo discloses Referring to FIG. 29, a first torque T1 may be applied to the panel roller 143 to wind the display panel around the panel roller 143, as illustrated in FIG. 29(a). Since the first torque T1 is small, the amount of rotation of the panel roller 143 may be relatively small, compared to the length of vertical movement of the display panel 10. In this case, the display panel 10 may hang down from the panel roller 143 and thus may not be correctly wound around the panel roller 143.As illustrated FIG. 29(b), a second torque T2 may be applied to the panel roller 143 to wind the display panel 10 around the panel roller 143. The second torque T2 may be larger than the first torque T1. Accordingly, the amount of rotation of the panel roller 143 may correspond to the length of vertical movement of the display panel 10. In this case, the display panel 10 may be correctly wound around the panel roller 143 as they interlock with each other.  In the display device according to the embodiment of the present invention, a certain amount of torque or more may be required in order that the display panel 10 is correctly around the panel roller 143 by interlocking with it. Accordingly, a device for applying the certain amount of torque or more to the panel roller 143 may be required) to maintain the viewing angle of the flexible display when the flexible display is deployed (Heo, see figure 4 and column 5 lines 42-65, where Heo discloses Referring to FIG. 4, in the display device 100 according to the embodiment of the present invention, the active region of the display portion 20 may be in a first state where the active region of the display portion 20 is within the housing 30 or a second state where the active region of the display portion 20 is exposed out of the housing 30. When the display device 100 is in the first state, the active region of the display portion 20 may be within the housing 30. That is, the display portion 20 may be shielded in the housing 30. When the display device 100 is in the second state, the active region of the display portion 20 may be exposed out of the housing 30. That is, when the display portion 20 is in the second state, part of the display portion 20 may protrude out above the housing 30. Although not shown in this figure, the display portion 20 may change from the first state to the second state by means of a roller within the housing 30. In more detail, when the roller unrolls, the display portion 20 may change from the first state in which it is wound around the roller to the second state in which the display portion 20 is unwound from the roller to be exposed to the outside. In contrast, when the roller rolls back, the display portion 20 may change from the second state to the first state) and allow tilting the flexible display with respect to the enclosure to adjust the viewing angle of the flexible display with respect to the enclosure (Heo, see 10 tilting within the enclosure as shown in figures 13a and 13b) when the flexible display is deployed (Heo, see figure 4).
a torqued hinge to maintain the viewing angle of the flexible display when the flexible display is deployed and allow tilting the flexible display with respect to the enclosure to adjust the viewing angle of the flexible display with respect to the enclosure when the flexible display is deployed. as taught by Heo, and thereby the rigidity of the display panel is improved, and this may lead to less cracks in the display panel (Heo, see column 8 lines 47-49).

As to Claims 2 and 10: 
Pang in view of Meng in further view of Kwak and Heo discloses the electronic device of claim 1, further comprising a button to initiate the autonomous deployment and retraction of the flexible display (Pang, see 650 in figure 9 and paragraph [0147], where Pang discloses that if the driving unit included in the flexible display device 1000 is an automatic driving unit shown FIGS. 3 and 5, one of the roll-in or roll-out operations of the display unit 10 can be performed by touching a button 650 which is disposed on a front surface of the housing 600).

As to Claim 6: 
Pang in view of Meng in further view of Kwak and Heo discloses the electronic device of claim 1, further comprising: a panel to couple the flexible display to the supporting structure, wherein the flexible display and the supporting structure are to deploy and retract simultaneously within the enclosure Pang, see 20 in figure 2 and paragraph [0064], where Pang discloses that the support unit 20 is used to selectively support the display unit 10. In detail, the support unit 20 comes in close contact with the display unit 10 and is offset by the restoring force of the display unit 10 when the display device 10 is rolled out by the driving unit 40. As such, the display unit 10 can maintain a relatively flattened state. To this end, the support unit 20 preferably has the same shape as the display unit 10).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20150340004 A1) in view of Meng (US 20160224067 A1) in further view of Kwak (US 10241542 B2), Heo et al. (US 9844152 B2) and  Park (US 20160112667 A1)

As to Claims 3 and 9: 
Pang in view of Meng in further view of Kwak and Heo differ from the claimed subject matter in that Pang and Meng do not explicitly disclose the electronic device of claim 1, wherein the mechanism is to deploy the flexible display to an aspect ratio selectable by a user. However in an analogous art, Park discloses wherein the mechanism is to deploy the flexible display to an aspect ratio selectable by a user (Park, see paragraph [0094], where Park discloses that a user may desire to watch a content at an aspect ratio of a screen preferred by the user instead of watching the content at an aspect ratio indicated by an information of a received metadata. In this case, the control unit 270 generates a GUI for receiving a command signal for selecting an aspect ratio of a screen and then controls the generated GUI to be displayed on the flexible display. In particular, the OSD generator 273 in the control unit 270 generates a GUI signal for aspect ratio selection and then delivers the GUI signal to the display unit 280. If so, the GUI is displayed on the display unit 280. The control unit 270 adjusts the vertical width of the second region of the flexible display in response to a screen aspect ratio inputted via the GUI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang and Meng with Park. One would be motivated to modify Pang and Meng by disclosing wherein the mechanism is to deploy the flexible display to an aspect ratio selectable by a user as taught by Park, and thereby allowing (Park, see paragraph [0004]).

Claims 4, 11, 12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20150340004 A1) in view of Meng (US 20160224067 A1) in further view of Singh (US 20070153461 A1), Kwak (US 10241542 B2), Heo et al. (US 9844152 B2) and Hou (US 20170075433 A1).

As to Claims 4, 11 and 12: 
Pang in view of Meng in further view of Kwak and Heo differ from the claimed subject matter in that Kwak discloses wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool.

    PNG
    media_image1.png
    432
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    792
    606
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    420
    297
    media_image3.png
    Greyscale

a torqued hinge to maintain the viewing angle of the flexible display when the flexible display is deployed and allow tilting the flexible display with respect to the enclosure to adjust the viewing angle of the flexible display with respect to the enclosure when the flexible display is deployed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang and Meng with Kwak. One would be motivated to modify Pang and Meng by disclosing wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool as taught by Kwak, and thereby providing an appropriate flexible display device having improved changed shape (Kwak, see column 1 lines 45-46). Pang in view of Meng in further view of Kwak do not explicitly disclose the electronic device of claim 1, further comprising: a projector to project a virtual keyboard; and a camera to collect input entered on the virtual keyboard to interact with the electronic device and a torqued hinge to maintain the viewing angle of the flexible display when the flexible display is deployed and allow tilting the flexible display with respect to the enclosure to adjust the viewing angle of the flexible display with respect to the enclosure when the flexible display is deployed. However in an analogous art, Singh discloses a projector to project a virtual keyboard (Singh, see paragraph [0026], where Singh discloses other types of input systems are also contemplated by embodiments of the present disclosure. For example, a finger mouse may be provided for moving a cursor and selecting items on the monitor. In addition, other technologies may be utilized in addition to or as alternatives to the keyboard. Examples include a virtual keyboard which can be projected from the monitor or processor unit that registers keystrokes by sensing finger movement).
projector to project a virtual keyboard as taught by Singh, and thereby providing convenient portability and increased usability, while avoiding the disadvantages of conventional computing devices (Singh, see paragraph [0006]).
Singh does not explicitly disclose a camera to collect input entered on the virtual keyboard to interact with the electronic device and a torqued hinge to maintain the viewing angle of the flexible display when the flexible display is deployed and allow tilting the flexible display with respect to the enclosure to adjust the viewing angle of the flexible display with respect to the enclosure when the flexible display is deployed. 
However in an analogous art, Hou discloses a camera to collect input entered on the virtual keyboard to interact with the electronic device (Hou, see 203 in figure 2 and paragraph [0054], where Hou discloses that the image collector 203 can be a camera or a sensor, which is used for collecting the operating position of the user's fingertip). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang, Meng and Singh with Hou. One would be motivated to modify Pang, Meng and Singh by disclosing a camera to collect input entered on the virtual keyboard to interact with the electronic device as taught by Hou, and thereby avoiding the limited service life of a mechanical keyboard (Hou, see paragraph [0005]). Hou does not explicitly disclose a torqued hinge to maintain the viewing angle of the flexible display when the flexible display is deployed and allow tilting the flexible display with respect to the enclosure to adjust the viewing angle of the flexible display with respect to the enclosure when the flexible display is deployed.
However in an analogous art, Heo discloses a torqued hinge (Heo, see torqued hinges 152 in figures 17 and 18 column 12 lines 50-67, where Heo discloses that the upper and lower links 73a and 73b were configured as a single link, as illustrated in FIG. 17(a). Accordingly, when an external force F was applied to one side of the display panel, the angle HRA between the upper and lower links 73a and 73b on that side became distorted. Accordingly, the angle HRA between the upper and lower links 73a and 73b differed between the two hinges. In this case, one side of the display panel became slanted as illustrated in FIG. 17(b), a force applied to hinges 152 in figure 18 teaches or suggest a torqued hinge. It is also noted that hinge 137 in figure 17C when zoomed in as shown in 137, 143 in figure 33 and 143 in figures 29a and 29b and column 18 lines 14-36, where Heo discloses Referring to FIG. 29, a first torque T1 may be applied to the panel roller 143 to wind the display panel around the panel roller 143, as illustrated in FIG. 29(a). Since the first torque T1 is small, the amount of rotation of the panel roller 143 may be relatively small, compared to the length of vertical movement of the display panel 10. In this case, the display panel 10 may hang down from the panel roller 143 and thus may not be correctly wound around the panel roller 143.As illustrated FIG. 29(b), a second torque T2 may be applied to the panel roller 143 to wind the display panel 10 around the panel roller 143. The second torque T2 may be larger than the first torque T1. Accordingly, the amount of rotation of the panel roller 143 may correspond to the length of vertical movement of the display panel 10. In this case, the display panel 10 may be correctly wound around the panel roller 143 as they interlock with each other.  In the display device according to the embodiment of the present invention, a certain amount of torque or more may be required in order that the display panel 10 is correctly around the panel roller 143 by interlocking with it. Accordingly, a device for applying the certain amount of torque or more to the panel roller 143 may be required) to maintain the viewing angle of the flexible display when the flexible display is deployed (Heo, see figure 4 and column 5 lines 42-65, where Heo discloses Referring to FIG. 4, in the display device 100 according to the embodiment of the present invention, the active region of the display portion 20 may be in a first state where the active region of the display portion 20 is within the housing 30 or a second state where the active region of the display portion 20 is exposed out of the housing 30. When the display device 100 is in the first state, the active region of the display portion 20 may be within the housing 30. That is, the display portion 20 may be shielded in the housing 30. When the display device 100 is in the second state, the active region of the display portion 20 may be exposed out of the housing 30. That is, when the display portion 20 is in the second state, part of the display portion 20 may protrude out above the housing 30. Although not shown in this figure, the display portion 20 may change from the first state to the second state by means of a roller within the housing 30. In more detail, when the roller unrolls, the display portion 20 may change from the first state in which it is wound around the roller to the second state in which the display portion 20 is unwound from the roller to be exposed to the outside. In contrast, when the roller rolls back, the display portion 20 may change from the second state to the first state) and allow tilting the flexible display with respect to the enclosure to adjust the viewing angle of the flexible display with respect to the enclosure (Heo, see 10 tilting within the enclosure as shown in figures 13a and 13b) when the flexible display is deployed (Heo, see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang, Meng and Kwak with Heo. One would be motivated to modify Pang, Meng and Kwak by disclosing a torqued hinge to maintain the viewing angle of the flexible display when the flexible display is deployed and allow tilting the flexible display with respect to the enclosure to adjust the viewing angle of the flexible display with respect to the enclosure when the flexible display is deployed. as taught by Heo, and thereby the rigidity of the display panel is improved, and this may lead to less cracks in the display panel (Heo, see column 8 lines 47-49).

As to Claim 13: 
Pang in view of Meng in further view of Kwak and Heo and in further view of Singh and Hou discloses the electronic device of claim 12, further comprising a button to initiate the autonomous deployment and retraction of the flexible display (Pang, see 650 in figure 9 and paragraph [0147], where Pang discloses that if the driving unit included in the flexible display device 1000 is an automatic driving unit shown FIGS. 3 and 5, one of the roll-in or roll-out operations of the display unit 10 can be performed by touching a button 650 which is disposed on a front surface of the housing 600).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20150340004 A1) in view of Meng (US 20160224067 A1) in further view of Kwak (US 10241542 B2), Heo et al. (US 9844152 B2)  and Nicol et al. (US 20140268532 A1)

As to Claim 7: 
Pang in view of Meng in further view of Kwak and Heo differ from the claimed subject matter in that Pang and Meng do not explicitly disclose the electronic device of claim 1, wherein the supporting structure comprises a scissor like structure that expands and compresses when the flexible display deploys and retracts, respectively. However in an analogous art, Nicol discloses wherein the supporting structure comprises a scissor like structure that expands and compresses when the flexible display deploys and retracts, respectively (Nicol, see paragraph [0030], where Nicol discloses that the support 206 may comprise one or more support members configured to support a flexible electronic display in an extended (e.g., unfurled) configuration. In some embodiments, the support 206 is extendable. For example, the support 206 may comprise a pair of extendable masts (or poles) for supporting the flexible electronic display 100 in an extended configuration. As another example, the support 206 may comprise a scissors mechanism (i.e., supports linked in a crisscross "X" pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang, Meng and Heo with Nicol. One would be motivated to modify Pang, Meng and Heo by disclosing supporting structure comprises a as taught by Nicol, and an improved support for the flexible electronic display in an extended (unrolled) arrangement (Nicol, see paragraph [0005]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20150340004 A1) in view of Meng (US 20160224067 A1) in further view of Singh (US 20070153461 A1), Hou (US 20170075433 A1),  Kwak (US 10241542 B2) , Heo et al. (US 9844152 B2) and Nicol (US 20140268532 A1).

As to Claim 15: 
Pang in view of Meng in further view of Kwak and Heo in further view of Singh and Hou differ from the claimed subject matter in that the prior art does not explicitly disclose the electronic device of claim 12, wherein the supporting structure comprises a scissor like structure that expands and compresses when the flexible display deploys and retracts, respectively. However in an analogous art, Nicol discloses wherein the supporting structure comprises a scissor like structure that expands and compresses when the flexible display deploys and retracts, respectively (Nicol, see paragraph [0030], where Nicol discloses that the support 206 may comprise one or more support members configured to support a flexible electronic display in an extended (e.g., unfurled) configuration. In some embodiments, the support 206 is extendable. For example, the support 206 may comprise a pair of extendable masts (or poles) for supporting the flexible electronic display 100 in an extended configuration. As another example, the support 206 may comprise a scissors mechanism (i.e., supports linked in a crisscross "X" pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang in view of Meng and Heo in further with Nicol. One would be motivated to modify Pang in view of Meng and Heo in further view of Singh and Hou by disclosing supporting structure comprises a scissor like structure that expands and compresses when the flexible display deploys and retracts, respectively as taught by Nicol, and an improved support for the flexible electronic display in an extended (unrolled) arrangement (Nicol, see paragraph [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song (US 9307658 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624